19-11608-mew         Doc 428        Filed 10/24/19 Entered 10/24/19 13:05:03                    Main Document
                                                 Pg 1 of 12


 Bradford J. Sandler, Esq.
 Shirley S. Cho, Esq.
 Beth E. Levine, Esq.
 PACHULSKI STANG ZIEHL & JONES LLP
 780 Third Avenue, 34th Floor
 New York, NY 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777
 Email: bsandler@pszjlaw.com
           scho@pszjlaw.com
           blevine@pszjlaw.com

 Counsel to the Plan Administrator


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :               Chapter 11
                                                                :
 HOLLANDER SLEEP PRODUCTS, LLC,                                 :               Case No. 19-11608 (MEW)
 et al.,1                                                       :
                                                                :               (Jointly Administered)
                   Debtors.                                     :
 ---------------------------------------------------------------x

          MONTHLY OPERATING REPORT COVER SHEET FOR AUGUST 2019

         1.       On September 5, 2019, the Court entered its Findings of Fact, Conclusions of

 Law, and Order Confirming Debtors’ Modified First Amended Joint Plan Pursuant to Chapter

 11 of the Bankruptcy Code [Docket No. 356] (the “Confirmation Order”) confirming the

 Debtors’ Modified First Amended Joint Plan Pursuant to Chapter 11 of the Bankruptcy Code

 [Docket No. 346] (the “Plan”).




 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
 Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119); Pacific
 Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location of the
 Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.


 DOCS_DE:225870.2 36869/003
19-11608-mew         Doc 428    Filed 10/24/19 Entered 10/24/19 13:05:03            Main Document
                                             Pg 2 of 12


         2.       On September 13, 2019, the Effective Date of the Plan occurred. See Notice of

 (I) Entry Confirmation order, (II) Occurrence of Effective Date, and (III) Related Bar Dates

 [Docket No. 371] (the “Effective Date Notice”).

         3.       Pursuant to the Plan, Drivetrain, LLC (the “Plan Administrator”) was appointed

 on the Effective Date as the Plan Administrator for Hollander Sleep Products, LLC and its

 affiliated post-effective date debtors (collectively, the “Post-Effective Date Debtors,” and prior

 to the Effective Date, the “Debtors”) and “to implement the Plan and to make distributions

 thereunder and wind down the businesses and affairs of the Debtors and Post-Effective Date

 Debtors.” See Plan at Article IV.D.

         4.       Attached hereto as Exhibit A is the Debtors’ monthly operating report for the

 month of August 2019 (the “August MOR”). The August MOR was prepared by the Debtors

 and their professionals (not the Post-Effective Date Debtors’ or Plan Administrator’s

 professionals) and provided to the Plan Administrator by Carl Marks Advisory Group, LLC

 (“Carl Marks”). The Plan Administrator has performed no independent analysis of the

 information contained within the August MOR, and accordingly makes no representations or

 warranties as to its accuracy. The Plan Administrator has relied on the work performed by Carl

 Marks in submitting the August MOR.


                24 2019
 Dated: October __,                            DRIVETRAIN, LLC


                                               By: Tim Daileader
                                               Authorized Representative

                                               Solely in its capacity as Plan Administrator for the
                                               Post-Effective Date Debtors and not in any other
                                               capacity




 DOCS_DE:225870.2 36869/003                       2
                                                         UNITED STATES BANKRUPTCY COURT
                 19-11608-mew                 Doc 428 SOUTHERN
                                              __________  Filed 10/24/19   Entered
                                                                    DISTRICT OF NEW10/24/19 13:05:03
                                                                                     YORK___________                                 Main Document
                                                                                      Pg 3 of 12

In re: Hollander Sleep Products, LLC                                                                         Case No. 19-11608 (MEW) (Jointly Administered)
             Debtor                                                                                                         Reporting Period: 8/01/19 - 08/31/19

                                                       MONTHLY OPERATING REPORT
                File report and attachments with Court and submit copy to United States Trustee within 15 days after order for relief


Certificates of insurance must name United States Trustee as a party to be notified in the event of policy cancellation.
Bank accounts and checks must bear the name of the debtor, the case number, and the designation "Debtor in Possession."
Examples of acceptable evidence of Debtor in Possession Bank accounts include voided checks, copy of bank deposit
agreement/certificate of authority, signature card, and/or corporate checking resolution.

                                                                                                                              Document             Explanation
REQUIRED DOCUMENTS                                                                                        Form No.             Attached             Attached
Schedule of Cash Receipts and Disbursements                                                           MOR - 1                     X
Bank Reconciliation (or copies of debtor's bank reconciliations)                                      MOR - 1 (Cont)              X
   Copies of bank statements                                                                                                                            1
   Cash disbursements journals                                                                                                                          1
Statements of Operations                                                                              MOR - 2                      X
Balance Sheets                                                                                        MOR - 3                      X
Status of Post-petition Taxes                                                                         MOR - 4                      X
   Copies of IRS Form 6123 or payment receipt                                                                                                           1
   Copies of tax returns filed during reporting period                                                                                                  1
Summary of Unpaid Post-petition Accounts Payable                                                      MOR - 5                      X
   Listing of Aged Accounts Payable                                                                                                                     1
Accounts Receivable Reconciliation and Aging                                                          MOR - 5                      X
Payments to Insiders and Professionals                                                                MOR - 6                      X
Post Petition Status of Secured Notes                                                                 MOR - 6                      X
Debtor Questionairre                                                                                  MOR - 7                      X
1
    Due to their voluminous nature, these documents are not attached but are available from the Debtor upon request


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the documents attached
are true and correct to the best of my knowledge and belief.


____________________________                                                                                           _____________
Signature of Debtor                                                                                                    Date


_____________________________                                                                                          _____________
Signature of Joint Debtor                                                                                              Date


_____________________________                                                                                          October 24, 2019
Signature of Authorized Individual *                                                                                   Date


 Tim Daileader
_______________________________                                                                                        October 24, 2019
Printed Name of Authorized Individual                                                                                  Date


*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or
member if debtor is a limited liability company. See attached Monthly Operating Report Cover Sheet for August 2019, and incorporated herein by
reference.

                                                                                                                                                        FORM IR
                                                                                                                                                           (4/07)
                                      GENERAL NOTES TO AUGUST 2019
           19-11608-mew           Doc 428  Filed 10/24/19 Entered 10/24/19 13:05:03                              Main Document
                                       MONTHLY OPERATINGPg 4REPORT
                                                             of 12
General:

This report includes activity for all Debtors in these jointly administered cases. It does not contain financial data for any
of the lead Debtor's related non-Debtor subsidiaries

            Debtor                                                                                Case Number
            Dream II Holdings, LLC                                                                  19-11607
            Hollander Sleep Products, LLC                                                           19-11608
            Hollander Home Fashions Holdings, LLC                                                   19-11609
            Hollander Sleep Products Kentucky, LLC                                                  19-11610
            Pacific Coast Feather, LLC                                                              19-11611
            Pacific Coast Feather Cushion, LLC                                                      19-11612
            Hollander Sleep Products Canada Limited                                                 19-11613

On May 19, 2019 (the “Petition Date”), each of the Debtors filed voluntary petitions for relief under chapter 11 of title 11
of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of
New York (the “Bankruptcy Court”). The Debtors' chapter 11 cases are jointly administered for procedural purposes
only under Hollander Sleep Products, LLC No. 19-11608 (MEW) (S.D.N.Y.) pursuant to an order entered by the
Bankruptcy Court on May 19, 2019 [Docket No. 2]. On May 30, 2019, the United States Trustee for Region 2
(the “U.S. Trustee”) appointed an official committee of unsecured creditors pursuant to section 1102(a) of the
Bankruptcy Code [Docket No. 61]. The Debtors’ are operating their business and managing their properties as debtors
in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code

This THIRD Monthly Operating Report contains activity related to the period August 1, 2019 through August 31, 2019

Notes to MOR-1, 2 and 3:

The financial information has been derived from the books and records of the Debtors. This information, however, has
not been subjected to certain procedures that would typically be applied to financial information in accordance with U.S.
GAAP, and upon application of such procedures, the Debtors believe that the financial information could be subject to
changes which could be material. The information furnished in this report includes primarily normal recurring adjustments,
but does not include all adjustments that would typically be made for all financial statements prepared in accordance with
U.S. GAAP, including but not limited to, accruals, adjustments for income tax provisions and related deferred tax asset
and liability accounts and certain other asset and liability accounts. Furthermore, the Monthly Operating Report does not
contain all disclosures that would be required for presentation in conformity with US GAAP and there can be no
assurance that, from the perspective of any reader, the Monthly Operating Report is complete.

The Debtors reserve all rights to amend or supplement this Monthly Operating Report in all respects, as may be
necessary or appropriate. Nothing contained in this Monthly Operating Report shall constitute a waiver of any of the
Debtors' rights or an admission with respect to their chapter 11 cases.

The Debtors are filing their Monthly Operating Report solely for the purposes of complying with the monthly operating
reporting requirements applicable in the Debtors' chapter 11 cases. The financial and supplemental information contained
herein is presented on a preliminary and unaudited basis, remains subject to future adjustments and may not comply in
all material repects with generally accounting principles in the United States of America ("U.S. GAAP"). This Monthly
Operating Report should not be relied on by any persons for information relating to current or future financial conditions,
events, or performance of any of the Debtors or their affiliates.

The Debtors' financial statements presented herein were prepared on a going concern basis, which contemplates the
continuity of operations, realization of assets and liquidation of liabilities in the ordinary course of business. Furthermore,
the financial statements contained herein have been prepared following the guidance in Financial Accounting Standards
Board Accounting Standards Codification 852 "Reorganizations". Consequently, certain prepetition liabilities have been
reclassifed as liabilities subject to compromise. Liabilities subject to compromise currently include debt obligations and
amounts due to third parties for goods and services received prior to May 19, 2019 (the date of the voluntary
bankruptcy petition) and may include known settlement claim amounts. In the future, it may also include estimates for
litigation and contingent claims and claims created by the Debtors' rejection of executory contracts and unexpired leases.
The Debtors continue to analyze and reconcile these amounts, and, therefore, the amounts reflected herein are current
estimates and subject to change as additional analysis and decisions are completed.

The Debtors caution readers not to place undue reliance upon the information contained in this Monthly Operating Report.
The results of operations contained herein are not necessarily indicative of results that may be expected for any other
period or for the full year and may not necessarily reflect the combined results of operations and financial position of the
Debtors in the future.
            19-11608-mew                 Doc 428            Filed 10/24/19 Entered 10/24/19 13:05:03                                       Main Document
                                                                         Pg 5 of 12
In re HOLLANDER SLEEP PRODUCTS, LLC , ET AL                                                                                      Case No. 19-11608 (MEW) (Jointly Administered)
      Debtor                                                                                                                            Reporting Period: 8/01/19 - 08/31/19



                                     SUMMARY OF CASH RECEIPTS AND DISBURSEMENTS
                                                                                                  Cash Receipts                   Disbursements
                                                                                                           Quarter to                       Quarter to
     Debtor                                          Case Number          Filing Date        Period          Date             Period          Date              US Trustee Fee
    Dream II Holdings, LLC                           19-11607 (MEW)          5/19/2019   $          -    $         -      $          -    $         -               N/A
    Hollander Sleep Products, LLC                    19-11608 (MEW)          5/19/2019   $   29,306,152 $ 56,405,292      $   41,835,815 $ 79,186,298               N/A
    Pacific Coast Feather, LLC                       19-11611 (MEW)          5/19/2019   $    4,772,609 $ 10,661,029      $       12,563 $      29,693              N/A
    Pacific Coast Feather Cushion, LLC               19-11612 (MEW)          5/19/2019   $    2,694,134 $ 5,269,352       $        4,009 $       6,112              N/A
                                              1
    Hollander Sleep Products Canada Limited          19-11613 (MEW)          5/19/2019 $      4,155,960   $   9,439,165   $    4,491,821   $   8,468,447              N/A
    Hollander Home Fashions Holdings, LLC            19-11609 (MEW)          5/19/2019 $            -     $         -     $          -     $         -                N/A
    Hollander Sleep Products Kentucky, LLC           19-11610 (MEW)          5/19/2019 $            -     $         -     $          -     $         -                N/A


                        Totals                                                           $ 40,928,855     $ 81,774,838    $ 46,344,209     $ 87,690,549     $                     -

    1
     Certain disbursements made by this debtor are denominated in Canadian dollars. For purposes of presentation in this monthly operating report, these disbursements have
    been converted to US dollars at an average exchange rate existing during the period.
                                                     19-11608-mew                           Doc 428                  Filed 10/24/19 Entered 10/24/19 13:05:03                 Main Document
                                                                                                                                  Pg 6 of 12


In re HOLLANDER SLEEP PRODUCTS, LLC, ET AL                                                                                                                                                   Case No. 19-11608 (MEW (Jointly Administered)
      Debtor                                                                                                                                                                                          Reporting Period: 08/01/19 - 08/31/19

                                                                                                        BANK RECONCILIATIONS
    MOR-1 (Cont)
    A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
    (Bank account numbers are redacted to last four numbers.)


                                                                                                                                                                                                                                          Reconciled
        G/L Acct.#                      Legal Entity                                   Account Description                    Bank Account #                Bank Name   Currency       Bank Balance         G/L Balance     As of Date    as of Date
          1006                Hollander Sleep Products, LLC                         Operating                                          4226    Wells Fargo Bank NA        US$             337,186.24                         8/31/2019      8/31/2019
                                                                                                                                                                                                        $       60,537.30
        1007/1006             Hollander Sleep Products, LLC                         Deposit                                            4234    Wells Fargo Bank NA        US$             208,799.89                         8/31/2019      8/31/2019
        1008/1006             Hollander Sleep Products, LLC                         Disbursement                                       1471    Wells Fargo Bank NA        US$      $              -     $          -         8/31/2019      8/31/2019
          1004                Hollander Sleep Products, LLC                         Disbursement                                       6169    Wells Fargo Bank NA        US$      $     2,178,182.19   $ 2,178,068.83       8/31/2019      8/31/2019
          1006                  Pacific Coast Feather, LLC                          Deposit                                            2851    Wells Fargo Bank NA        US$      $              -     $          -         8/31/2019      8/31/2019
        1008/1006               Pacific Coast Feather, LLC                          Disbursement                                       0451    Wells Fargo Bank NA        US$      $              -     $          -         8/31/2019      8/31/2019
          1006                  Pacific Coast Feather, LLC                          Deposit                                            8066    Wells Fargo Bank NA        US$      $              -     $          -         8/31/2019      8/31/2019
          1004             Pacific Coast Feather Cushion, LLC                       Disbursement                                       2005    Wells Fargo Bank NA        US$      $         3,921.85   $     4,530.19       8/31/2019      8/31/2019
          1006             Pacific Coast Feather Cushion, LLC                       Deposit                                            2581    Wells Fargo Bank NA        US$      $              -     $          -         8/31/2019      8/31/2019
          1006             Pacific Coast Feather Cushion, LLC                       Deposit                                            7339    Wells Fargo Bank NA        US$      $              -     $          -         8/31/2019      8/31/2019
          1071           Hollander Sleep Products Canada Limited                    Disbursement                                       7425    Wells Fargo Bank NA        CAD      $       134,644.75   $    74,465.90       8/31/2019      8/31/2019
          1071           Hollander Sleep Products Canada Limited                    Disbursement                                       7471    Royal Bank of Canada       CAD      $              -     $          -         8/31/2019      8/31/2019
          1071           Hollander Sleep Products Canada Limited                    Disbursement                                       7455    Royal Bank of Canada       CAD      $              -     $          -         8/31/2019      8/31/2019
        1074/1071        Hollander Sleep Products Canada Limited                    Deposit                                            7433    Wells Fargo Bank NA        CAD      $              -     $          -         8/31/2019      8/31/2019
        1074/1071        Hollander Sleep Products Canada Limited                    Deposit                                            7463    Royal Bank of Canada       CAD      $              -     $          -         8/31/2019      8/31/2019
          1076           Hollander Sleep Products Canada Limited                    Deposit                                            8373    Wells Fargo Bank NA        US$      $       277,875.93   $   277,841.63       8/31/2019      8/31/2019
          1072           Hollander Sleep Products Canada Limited                    Operating                                          3216    Royal Bank of Canada       US$      $       123,238.74   $     2,616.04       8/31/2019      8/31/2019
        1075/1076        Hollander Sleep Products Canada Limited                    Deposit                                            2580    Royal Bank of Canada       US$      $              -     $          -         8/31/2019      8/31/2019
          1082           Hollander Sleep Products Canada Limited                    Operating                                          7889    Wells Fargo Bank NA        US$      $        25,000.00   $    24,996.92       8/31/2019      8/31/2019

    1
        Bank account numbers ending in 4226 and 4234 are combined in 1 General Ledger account and reconciled as such




                                                                                                                                                                                                                                FORM MOR-1
                                                                                                                                                                                                                                      2/2008
                                                                                                                                                                                                                                PAGE 4 OF 10
                                                            19-11608-mew                                   Doc 428                Filed 10/24/19 Entered 10/24/19 13:05:03                                  Main Document
                                                                                                                                               Pg 7 of 12


In re HOLLANDER SLEEP PRODUCTS, ET AL                                                                                                                                            Case No. 19-11608 (MEW) (Jointly Administered)
      Debtor                                                                                                                                                                           Reporting Period: 8/01/19 - 8/31/19


    STATEMENTS OF OPERATIONS (Income Statements) Unaudited
    These Statements of Operations are prepared on an accrual basis. The accrual basis of accounting recognizes revenue
    when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.



                                                                                                                                             Pacific                          Hollander
                                                                                                                                             Coast                             Home         Hollander
                                                                                                      Hollander    Pacific Coast            Feather       Hollander Sleep     Fashions    Sleep Products
                                                                                       Dream II    Sleep Products,   Feather,               Cushion,         Products         Holdings,     Kentucky,
                                                                                     Holdings, LLC      LLC            LLC                    LLC         Canada Limited        LLC            LLC               Total
    Gross Sales                                                                      $                 -      $      32,998,323 $       -   $ 2,522,823 $       4,332,402 $          -    $           -    $       39,853,548
    Deductions                                                                                         -              4,004,599         -         3,694           504,823            -                -             4,513,116
    Net Sales                                                                                          -             28,993,724         -     2,519,129         3,827,579            -                -            35,340,432
    Cost of Goods Sold                                                                                 -             26,239,411         -     1,870,814         3,400,230            -                -            31,510,455

    Gross Profit                                                                                       -             2,754,313          -       648,315          427,349             -                -             3,829,977

    Operating expenses:
     Selling, general and administrative expenses                                                      -             2,800,577          -       214,057           67,122             -                -             3,081,756
     Depreciation and amortization                                                                     -                78,939          -           -                -               -                -                78,939
    Total operating expenses                                                                           -             2,879,516          -       214,057           67,122             -                -             3,160,695

    Operating Income / (Loss)                                                                          -              (125,203)         -       434,258          360,227             -                -               669,282

    Other income (expense):
     Interest expense                                                                               -                 2,356,874         -           -              21,067            -                -             2,377,941
     Amortization expense                                                                     1,206,730                 303,845         -           -                 -              -                -             1,510,575
     Restructuring expense                                                                          -                 4,289,649         -           -             179,287            -                -             4,468,936
     Other, net                                                                                     -                   626,239         -           -             (67,986)           -                -               558,253
    Total other income (expense)                                                             (1,206,730)             (7,576,607)        -           -            (132,368)           -                -            (8,915,705)

    Income / (Loss) before Income taxes                                                      (1,206,730)             (7,701,810)        -       434,258          227,859             -                -            (8,246,423)

    Provision for income and other taxes                                                               -                  3,429         -           -                 -              -                -                  3,429

    Net Income / (Loss)                                                              $       (1,206,730) $           (7,705,239) $      -   $   434,258 $        227,859 $           -    $           -    $       (8,249,852)


    The financial statements contained in this exhibit are unaudited. While the Debtors have made every reasonable effort to ensure that these financial statements are accurate and complete
    based upon information that was available at the time of preparation, the subsequent receipt of information may result in material changes in the data contained in these financial
    statements, and inadvertent errors or omissions may exist. To the extent the Debtors discover additional information that may differ materially from the information set forth in the financial
    statements contained herein, the Debtors reserve all rights to amend, supplement or otherwise modify this Monthly Operating Report as they deem necessary or appropriate.




                                                                                                                                                                                                                                  FORM MOR-2
                                                                                                                                                                                                                                        2/2008
                                                                                                                                                                                                                                  PAGE 5 OF 10
                                                                   19-11608-mew                                    Doc 428                        Filed 10/24/19 Entered 10/24/19 13:05:03                                            Main Document
                                                                                                                                                               Pg 8 of 12
In re HOLLANDER SLEEP PRODUCTS, LLC, ET AL                                                                                                                                                                    Case No. 19-11608 (MEW) (Jointly Administered)
      Debtor                                                                                                                                                                                                           Reporting Period: 08/01/19 - 08/31/19

                               BALANCE SHEETS (Unaudited)
    These Balance Sheets are to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.




                                                                                                                                                                                       Hollander Sleep
                                                                                                                       Hollander                 Pacific Coast                            Products     Hollander Home Hollander Sleep
                                                                                                         Dream II        Sleep     Pacific Coast   Feather                                 Canada          Fashions      Products
                                                                                                       Holdings, LLC Products, LLC Feather, LLC Cushion, LLC                               Limited     Holdings, LLC Kentucky, LLC               Total
    Assets
    Current assets:
      Cash and cash equivalents                                                                        $                -       $       2,240,606        $      -   $         5,956    $      364,904     $       -     $            -     $        2,611,466
    Accounts Receivable, net of allowance for doubtful accounts
       and revenue reserves                                                                                             -             41,415,816                -        3,539,302           2,793,821            -                  -     $      47,748,939
    Inventory, net of reserves                                                                                          -             82,488,428                -          939,514          11,352,838            -                  -     $      94,780,780
      Prepaid Expenses and Other current assets 1                                                                       -             15,713,534                -            8,281           1,349,282            -                  -     $      17,071,097
    Total current assets                                                                               $                -       $    141,858,384         $      -   $    4,493,053     $    15,860,845    $       -     $            -     $     162,212,282

    Property and equipment, net of accumulated depreciation                                                             -              18,093,241               -           50,369           1,212,116            -                  -     $      19,355,726

    Intangible Assets                                                                                        62,935,018               43,465,739                -       (15,740,363)               -              -                  -     $      90,660,394
    Intercompany                                                                                           (164,592,809)             137,054,942                -        20,696,046          5,968,688            -                  -     $        (873,133)
    Investments in subsidiary                                                                                58,024,312               99,512,391                -               -                  -              -                  -     $     157,536,703
    Other assets                                                                                                    -                  2,813,875                -            29,499            116,979            -                  -     $       2,960,353

                                                                                                       $     (43,633,479) $          442,798,572         $      -   $    9,528,604     $    23,158,628    $       -     $            -     $     431,852,326

    Liabilities and shareholders' equity
      Accounts payable                                                                                 $                -       $     11,799,402                -   $    1,794,635     $       612,215    $       -     $            -     $      14,206,252
      Accrued expenses                                                                                                  -             12,489,481                -        1,024,354             754,029            -                  -     $      14,267,864
      Borrowings under DIP Credit Facility                                                                              -             78,113,644                -              -             2,441,321            -                  -     $      80,554,965
    Total current liabilities                                                                                           -            102,402,527                -        2,818,989           3,807,565            -                  -           109,029,081

    Liabilities Subject to Compromise                                                                             280,895            257,242,226                -        1,990,141           9,137,760            -                  -     $     268,651,022

    Partners' capital:
     Members' equity                                                                                         80,837,190                      -                  -               -                  -              -                  -     $       80,837,190
     Distributions                                                                                           (2,527,988)                     -                  -               -                  -              -                  -     $       (2,527,988)
     Equity in organizations                                                                                        -                147,667,460                -        (4,346,707)        14,046,308            -                  -     $      157,367,060
     OCI                                                                                                            -                        -                  -               -           (2,685,341)           -                  -     $       (2,685,341)
     Retained earnings                                                                                     (122,223,575)             (64,513,641)               -         9,066,181         (1,147,664)           -                  -     $     (178,818,699)
    Totalshareholders' equity                                                                               (43,914,374)              83,153,819                -         4,719,474         10,213,303            -                  -             54,172,222

                                                                                                       $     (43,633,479) $          442,798,572         $      -   $    9,528,604     $    23,158,628    $       -     $            -     $     431,852,326


    1
        Company has classified payments made in advance to vendors for inventory as prepaid expenses. As inventory is received and processed these amounts will be reclassified to appropriate accounts.

    The financial statements contained in this exhibit are unaudited. While the Debtors have made every reasonable effort to ensure that these financial statements are accurate and complete based
    upon information that was available at the time of preparation, the subsequent receipt of information may result in material changes in the data contained in these financial statements, and
    inadvertent errors or omissions may exist. To the extent the Debtors discover additional information that may differ materially from the information set forth in the financial statements contained
    herein, the Debtors reserve all rights to amend, supplement or otherwise modify this Monthly Operating Report as they deem necessary or appropriate.




                                                                                                                                                                                                                                                                  FORM MOR-3
                                                                                                                                                                                                                                                                       2/2008
                                                                                                                                                                                                                                                                 PAGE 6 OF 10
              19-11608-mew                      Doc 428               Filed 10/24/19 Entered 10/24/19 13:05:03                                 Main Document
                                                                                   Pg 9 of 12

In re HOLLANDER SLEEP PRODUCTS, LLC, ET AL                                                                                   Case No. 19-11608 (MEW) (Jointly Administered)
      Debtor                                                                                                                           Reporting Period: 08/01/19 - 08/31/19

                                                                   STATUS OF POST-PETITION TAXES
    * The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
    amount should be zero.




                                                                       0

    STATUS OF POST-PETITION TAXES                                                                                                          PERIOD:        08/01/19 - 08/31/2019

                                                                                            BEGINNING AMOUNT                                              ENDING
                                                                                            TAX        WITHHELD, ADJUST AMOUNT                            TAX
                                                                                            LIABILITY* OR ACCRUED       PAID                              LIABILITY
    1.     PAYROLL TAXES                                                                     $        -           $          596,094   $        596,094   $                   -
    2.     SALES TAXES                                                                       $   (103,232)        $           32,862   $            -     $               (70,370)
    3.     GST/HST                                                                           $    300,835         $          178,774   $        396,293   $                83,316
    4.     PST/QST                                                                           $     87,696         $            2,563   $        120,612   $               (30,353)
    3.     REAL ESTATE                                                                       $    143,422         $           61,428   $         29,530   $               175,320
    4.     INCOME AND OTHER                                                                  $     15,099         $              654   $            -     $                15,753
    5.     PERSONAL PROPERTY                                                                 $     40,629         $           21,429   $            -     $                62,058
    6.     TOTAL TAXES                                                                       $    484,449         $          893,804   $      1,142,529   $               235,724




                                                                                                                                                               FORM MOR-4
                                                                                                                                                                     2/2008
                                                                                                                                                               PAGE 7 OF 10
           19-11608-mew             Doc 428         Filed 10/24/19 Entered 10/24/19 13:05:03                         Main Document
                                                                 Pg 10 of 12


In re HOLLANDER SLEEP PRODUCTS, LLC, ET AL                                                                Case No. 19-11608 (MEW) (Jointly Administered)
      Debtor                                                                                                       Reporting Period: 08/01/19 - 8/31/19


                                           ACCOUNTS RECEIVABLE ROLLFORWARD AND AGING

                              Accounts Receivable Rollforward                                         Amount
     Total Accounts Receivable, net at the beginning of the reporting period                      $    51,792,072
    + Amounts Billed                                                                                   36,403,423
    - Amounts Collected                                                                                40,928,855
    +/- Change in Bad Debt Reserve                                                                        482,298
    Total Accounts Receivable, net at the end of the reporting period                             $    47,748,938


                                                                               MONTH ENDED MONTH ENDED MONTH ENDED MONTH ENDED
    Accounts Receivable Aging                                                       6/30/2019   7/31/2019      8/31/2019 9/28/2019
    1.   Current                                                               $  48,764,548  53,841,814  48,681,642.21
    2.   0-30 Days                                                             $   7,385,177   7,941,316   8,813,359.83
    3.   31-60 Days                                                            $   1,517,801     977,875     782,398.50
    4.   61-90 Days                                                            $     138,405     114,858     130,948.80
    5.   91+ Days                                                              $   1,094,567   1,157,715   1,099,796.66
    6.   Total Accounts Receivable                                             $    58,900,497         64,033,578         59,508,146
    7.   Allowance For Doubtful Accounts                                       $   (11,249,819)       (12,241,506)       (11,759,208)
    8.   Accounts Receivable, Net                                              $    47,650,678         51,792,072        47,748,938




                                                            ACCOUNTS PAYABLE AGING

                                                                               MONTH ENDED MONTH ENDED MONTH ENDED MONTH ENDED
    Accounts Payable Aging                                                          6/30/2019     7/31/2019   8/31/2019 9/28/2019
    1.   Current                                                               $  12,328,674 $  15,968,650 $ 6,073,559
    2.   0-30 Days                                                             $   2,440,634 $   5,097,963 $ 5,666,670
    3.   31-60 Days                                                            $     881,740 $   1,049,012 $ 2,099,985
    4.   61-90 Days                                                            $          -   $     73,436 $ 1,130,706
    5.   91+ Days                                                              $          -   $               -
    6.   Total Accounts Payable                                                $   15,651,048 $        22,189,062    $   14,970,920




                                                                                                                                      FORM MOR-5
                                                                                                                                            2/2008
                                                                                                                                      PAGE 8 OF 10
            19-11608-mew                Doc 428         Filed 10/24/19 Entered 10/24/19 13:05:03                                Main Document
                                                                     Pg 11 of 12


In re HOLLANDER SLEEP PRODUCTS, LLC, ET AL                                                           Case No. 19-11608 (MEW) (Jointly Administered)
      Debtor                                                                                                  Reporting Period: 08/01/19 - 08/31/19


                                                           PAYMENTS TO INSIDERS


                                                                       INSIDERS 1
                                                                                                                                    TOTAL INCURRED &
                        NAME                                 TYPE OF PAYMENT                   AMOUNT PAID     TOTAL PAID TO DATE       UNPAID*
    Christopher Baker                                         Weekly payroll               $        7,692.32   $      28,672.12     $       1,153.85
    Matthew Kahn                                     Board fees & Expense reimburse        $        8,333.33   $      33,395.04     $            -

    1
      The Debtors define “insiders” to include directors and officers of the Debtor entities. The Debtors do not take any position with respect to:
    (a) such person’s influence over the control of the Debtors; (b) the management responsibilities or functions of such individual; (c) the
    decision-making or corporate authority of such individual; or (d) whether such individual could successfulluy argue that he or she is not an
    “insider” under applicable law, including the federal securities laws, or with respect to any theories of liability or for any other purpose.


                                                      PAYMENTS TO PROFESSIONALS


                                                                   PROFESSIONALS
                                                    DATE OF COURT
                                                  ORDER AUTHORIZING                                                                 TOTAL INCURRED &
                        NAME                          PAYMENT       AMOUNT APPROVED            AMOUNT PAID     TOTAL PAID TO DATE       UNPAID*
    Kirkand & Ellis                                         7/3/2019   $     729,517.73    $      729,517.73   $   1,297,442.35     $   2,355,950.68
    Carl Marks Advisory Group LLC                           7/3/2019   $     598,218.24    $      598,218.24   $   1,768,198.80     $            -
    Houlihan Lokey                                         7/10/2019   $     111,422.28    $      111,422.28   $     111,422.28     $     415,286.83
    Omni Management Group                                   7/2/2019   $     124,597.28    $      124,597.28   $     124,597.28     $     112,535.70
    Proskauer Rose                                          7/2/2019   $     295,100.51    $      295,100.51   $     295,100.51     $      81,385.30
    Pachulski Stang Ziehl & Jones                          7/11/2019   $     557,086.12    $      557,086.12   $     557,086.12     $     419,936.82
    Alvarez & Marsal                                       7/11/2019   $     340,042.32    $      340,042.32   $     340,042.32     $     650,996.39
    UCC Members                                                        $       1,053.75    $        1,053.75   $       1,053.75     $            -
                                   TOTAL PAYMENTS TO PROFESSIONALS     $   2,757,038.23    $    2,757,038.23   $   4,494,943.41     $   4,036,091.72
    * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED
    * PAYMENTS TO CANADIAN COUNSEL, ADVISORS AND ORDINARY COURSE PROFESSIONALS ARE NOT INCLUDED



                                       DIP FINANCING (ABL AND TERM LOAN) - Period to Date


                        NAME                      BEGINNING BALANCE          DRAWS             REPAYMENTS       ENDING BALANCE
    DIP ABL Financing                              $ 55,647,106.00     $ 41,287,235.80     $ 40,879,376.80     $ 56,054,965.00
    DIP Term Loan Financing                        $ 22,000,000.00     $ 2,500,000.00      $           -       $ 24,500,000.00




                                                                                                                                                      FORM MOR-6
                                                                                                                                                            2/2008
                                                                                                                                                      PAGE 9 OF 10
             19-11608-mew              Doc 428          Filed 10/24/19 Entered 10/24/19 13:05:03                            Main Document
                                                                     Pg 12 of 12


In re HOLLANDER SLEEP PRODUCTS, LLC, ET AL                                                      Case No. 19-11608 (MEW) (Jointly Administered)
      Debtor                                                                                               Reporting Period: 08/01/19 - 08/31/19


                                            DEBTOR QUESTIONNAIRE

                                                                                        Yes                      No
      Must be completed each month. If the answer to any of the
      questions is “Yes”, provide a detailed explanation of each item.
      Attach additional sheets if necessary.
      Have any assets been sold or transferred outside the normal course of
  1   business this reporting period?                                                                            X
      Have any funds been disbursed from any account other than a debtor in
  2   possession account this reporting period?                                                                  X
      Are any Debtors delinquent in the timely filing of any post-petition tax
  3   returns?                                                                                                   X
      Are workers compensation, general liability or other necessary
  4   insurance coverages expired or cancelled, or has the debtor received                                       X
      notice of expiration or cancellation of such policies?
  5   Is the Debtor delinquent in paying any insurance premium payment?                                          X
      Have any payments been made on pre-petition liabilities this reporting                1
  6   period?                                                                           X
      Are any post petition receivables (accounts, notes or loans) due from
  7   related parties                                                                                            X
  8   Are any post petition payroll taxes past due?                                                              X
  9   Are any post petition State or Federal income taxes past due?                                              X
 10   Are any post petition real estate taxes past due?                                                          X
 11   Are any other post petition taxes past due?                                                                X
 12   Have any pre-petition taxes been paid during this reporting period?                                        X
 13   Are any amounts owed to post petition creditors delinquent?                                                X
 14   Are any wage payments past due?                                                                            X
      Have any post petition loans been received by the Debtor from any
 15   party?                                                                            X
 16   Is the Debtor delinquent in paying any U.S. Trustee fees?                                                  X
      Is the Debtor delinquent with any court ordered payments to attorneys
 17   or other professionals                                                                                     X
      Have the owners or shareholders received any compensation outside of
 18   the normal course of business?                                                                             X



      Notes:
      1
        Pursuant to the relief requested under "First Day Motions" and their respective interim and final orders, certain payments have been
      made on prepetition obligations (e.g. employee related obligations, customer programs, sales & usr taxes, lien claimant, import
      claimants, foreign vendors and critical vendors). Certain payments for prepetition services have been made in the post-petition period
      to Canadian counsel for services provided in connection with the related CCAA filing.




                                                                                                                                                FORM MOR-7
                                                                                                                                                      2/2008
                                                                                                                                               PAGE 10 OF 10
